20-10885-tmd Doc#5 Filed 08/06/20 Entered 08/06/20 16:25:03 Main Document Pg 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


   IN RE:                                             §
                                                      §
   WC 1st and Trinity, LP                             §                    CASE NO. 20-10885-tmd
   814 Lavaca St.                                     §                         CHAPTER 11
   Austin, TX 78701                                   §
   TRAVIS-TX                                          §
   Tax ID / EIN: XX-XXXXXXX                           §
          Debtor.                                     §

                                     NOTICE OF APPEARANCE

          Please take notice that the undersigned appears for The Roy F. & Joann Cole Mitte

  Foundation (“The Mitte Foundation”), a party in interest in this case, and pursuant to Rules 2002

  and 9007 of the Bankruptcy Rules, requests that all notices given, or required to be given, in this case

  and all papers served, or required to be served, in this case, be given to and served upon the

  undersigned at the email address, office address and telephone number set forth below.

          Please take further notice that pursuant to Section 1109(b) of the Bankruptcy Code, the

  foregoing request includes the notices and papers referred to in the Rules specified above and also

  includes, without limitation, notices of any orders, applications, complaints, demands, hearings,

  motions, petitions, pleadings or requests, and any other documents brought before this Court in

  this case, whether formal or informal, whether written or oral, and whether transmitted or conveyed

  by mail, delivery, telephone, telegraph, telefax, telex or otherwise.

          Notwithstanding the aforementioned, please take note that the undersigned attorneys and

  law firm are not authorized by The Mitte Foundation to accept service of process on behalf of The

  Mitte Foundation.




  1465355.v1
20-10885-tmd Doc#5 Filed 08/06/20 Entered 08/06/20 16:25:03 Main Document Pg 2 of 2




                                                Respectfully Submitted,

                                                By:     /s/William H. Daniel
                                                        William H. Daniel
                                                        State Bar No. 05362700
                                                        McGinnis Lochridge LLP
                                                        600 Congress Avenue, Suite 2100
                                                        Austin, Texas 78701
                                                        (512) 495-6000
                                                        (512) 495-6093 (Fax)
                                                        Email: wdaniel@mcginnislaw.com

                                                ATTORNEYS FOR THE ROY F. & JOANN
                                                COLE MITTE FOUNDATION

                                   CERTIFICATE OF SERVICE

         I hereby certify that the foregoing Notice of Appearance has been served via email using the
  Court’s ECF system upon the appropriate parties listed for electronic service this 6th day of August,
  2020.

  DEBTOR: (Via First Class Mail)
  WC 1st and Trinity, LP
  814 Lavaca St.
  Austin, TX 78701


  DEBTOR’S ATTORNEY:
  Mark H. Ralston
  13155 Noel Road
  Suite 700
  Dallas, TX 75240
  214-499-5544
  Fax : 214-499-5501
  Email: mralston@fjrpllc.com


                                                /s/ William H. Daniel
                                                William H. Daniel




                                                  -2-
  1465355.v1
